DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features cancelled from the claims:
the connecting part having a first pass opening and a second pass opening (recited in claim 2)
the cable end head (recited in claim 2)
the limit slot (recited in claim 3)
the two torsion arms (recited in claim 6)
the inner door handle (recited in claim 7)
the holding part (recited in claim 7)
the driving part (recited in claim 7)
a vehicle (recited in claim 8)
No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Additionally, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because solid black lines must be used for drawings, presently the drawings are not well-defined. See 37 C.F.R. 1.84(a)(1). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is just suggested: Cable assembly for inner and outer vehicle door handles.

Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
The claims appear to be a direct translation and are replete with errors; the following is a list of such errors that must be considered as merely examples and not encompassing all of the errors present in the claims:
in line 2 of claim 1, “The door skeleton” should be --a door skeleton--
in line 2 of claim 1, “the cable” should be --a cable--
in line 2 of claim 1, “the door lock” should be --a door lock--
in line 3 of claim 1, “the moveable lock pin” should be --a moveable lock pin--
in line 4 of claim 1, “The outer door handle” should be --an outer door handle-- 
in line 2 of claim 2, “the U-shaped handle” should be --a U-shaped handle--
in line 2 of claim 2, the opening end should be --an opening end--
in line 4 of claim 2, “the other end of the cable” should be --the second end of the said cable-- in light of claim 1
in line 4 of claim 2, “the reset device” should be --a reset device--
In lines 6-7 of claim 3, “the end head of the said cable” should be --the said cable end head--
in line 2 of claim 4, “the limit slot” should be --a limit slot--
In line 1 of claim 5, “claims 2” should be --claim 2--
In line 4 of claim 7, “one ends of the said first cable and the said second cable” should be --one end of the said first cable and one end of the said second cable--
In line 6 of claim 7, “For” should be --for--
In line 8 of claim 7, “part  is” should have a single space between words
In line 2 of claim 8, “in any of the claims 1” should be --claim 1--
It is respectfully requested that Applicant thoroughly reviews all of the claims for similar and additional errors and make all necessary changes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 1, 7, and 8 each recite “A type of….” The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(b)(III)(E). 

Claim 1 requires “the outer door handle is rotated and arranged on the outside of the said door skeleton.” It is unclear if the handle is rotated and then arranged in that location or if Applicant intends that the handle is arranged on the outside of the door skeleton in such a way that it can be rotated (i.e., rotatably arranged). For examination purposes, the limitation will be interpreted as the outer door handle is arranged on the outside of the said door skeleton and is capable of being rotated in that arrangement.

Claim 2 recites the limitation “the other end of the said cable.” In light of claim 1, which provides “one end of the said cable” and “the other end of the said cable,” it is unclear if the other end of the said cable recited in claim 2 refers to the latter as same “other end” of the cable or the former as the other end of the cable compared to the last recited end of the cable. For clarity, the Examiner suggests amending “one end of the said cable” to read --a first end of the said cable-- and “the other end of the said cable” to read --a second end of the said cable--.

Claim 3 recites the limitations “the said cable end head” and "the said cable core" in lines 4-6.  There is insufficient antecedent basis for these limitations in the claim. Further, it is unclear if these limitations recite components integrated with the cable recited in claim 1 or if the limitations recite separate structures, related or unrelated, to the recited cable. 

Claim 5 requires “the said U-shaped handle is rotated and arranged on the said door skeleton through the pin shaft.” It is unclear if the handle is rotated and then arranged in that location or if Applicant intends that the handle is arranged on the door skeleton in such a way that it can be rotated with respect to the pin shaft or the door skeleton (i.e., rotatably arranged). For examination purposes, the limitation will be interpreted as the said U-shaped handle is arranged on the said door skeleton through the pin shaft and the U-shaped handle is capable of rotating with respect to the door skeleton.

	Claims 4 and 6 are indefinite for depending from an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puscas, US Pub. 2015/0345188.

Regarding claim 1, Puscas discloses a type of outer door handle mechanism ([0003]) is characterized in that it includes:
16 (Fig. 1) is provided with the cable 26 (Fig. 2) and the door lock 28 (Fig. 1); one end of the said cable is connected to the movable lock pin of the said door lock ([0014] one end of the cable 26 is connected to pawl of lock 28 that locks the claw to retain the striker);
the outer door handle 5 (Fig. 2) is rotated (Fig. 3 depicts the handle rotated) and arranged on the outside of the said door skeleton (Fig. 1 depicts the handle arranged on the outside of the door skeleton); one end of the said outer door handle is connected to the other end of the said cable (Fig. 3 depicts the handle connected to one end of the cable by connector structure 42). 

Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimig, US Pub. 2004/0144142.

Regarding claim 1, Dimig discloses a type of outer door handle mechanism 50 (Fig. 3) is characterized in that it includes:
the door skeleton 40 (Fig. 2) is provided with the cable 174 (Fig. 11) and the door lock (Fig. 17); one end of the said cable is connected to the movable lock pin of the said door lock ([0013] the cable is connected to a moveable locking pin of the electronic door latch);
the outer door handle 58 (Fig. 3) is rotated ([0087]; Fig. 3 handle rotates on pin 90 when it is pulled) and arranged on the outside of the said door skeleton (Fig. 1 depicts the framework of the door from the outside, handle is mounted on opening 42); one end of the said outer door handle is connected to the other end of the said cable (Fig. 20, one end of handle 58 is connected to the cable 174 by the intermediate linkage member 140 and door handle interface member 172).

Regarding claim 2, Dimig further discloses that the said outer door handle is the U-shaped handle (Fig. 3 depicts the handle is U-shaped); the opening end of the said U-shaped handle is rotated Fig. 3, the U-shaped handle rotates at the opening end at apertures 66 and 64) and connected to the door skeleton (Fig. 3, opening end of U-shaped handle connected to the housing member 52 on the door skeleton); one side of the opening end of the said U-shaped handle is connected to the other end of the cable (Fig. 20, opening end of handle 58 is connected to the cable 174 by the intermediate linkage member 140 and door handle interface member 172); the reset device 92 (Fig. 3) is arranged between the other side of the opening end of the said U-shaped handle and the said door skeleton (Fig. 3 shows the spring 92 is arranged between the handle 58 and the housing member 52 on the door skeleton 40).

Regarding claim 5, Dimig further discloses the said U-shaped handle is rotated and arranged on the said door skeleton through the pin shaft 90 (Fig. 3; [0087], the U-shaped handle rotates on pin 90 when it is pulled); the said pin shaft is passed through both sides of the opening end of the said U-shaped handle (Fig. 3, apertures 66 and 64) to make the said U-shaped handle to be connected to the said door skeleton (Fig. 3, pin 90 connects the U-shaped handle to the housing member 52 on the door skeleton 40).

Regarding claim 6, Dimig further discloses the said reset device is the torsion spring 92 (Fig. 3); the main body of the said torsion spring is mounted around the said pin shaft 90 (Fig. 3); one of the two torsion arms of the said torsion spring is assembled with the said door skeleton (Fig. 3; [0087] the spring bears against the housing member 52 on the door skeleton 40) and the other is assembled with the said U-shaped handle (Fig. 3; [0087] the spring bears against the support arm 60 of handle 58). 

Regarding claim 7, Dimig discloses a type of door handle mechanism 300 (Fig. 23) is characterized in that it includes: 
366 (Fig. 34) is provided with the door lock 310 (Fig. 24) with the movable lock pin ([0013]);
the first cable 326 (Fig. 23) and the second cable 324 (Fig. 24) are arranged on the outer side of the said door skeleton (Fig. 33, the cables are arranged outside the framework 366); one ends of the said first cable and the said second cable are both connected to the said movable locking pin (Fig. 24; [0013] the cables are connected to a moveable locking pin of the electronic door latch); 
for the inner door handle 308 (Fig. 31) and the outer door handle 304 (Fig. 23), the said inner door handle includes the holding part 458 (Fig. 32) and the driving part 462 (Fig. 32) fixedly attached to the said holding part ([0163]); the said holding part is rotated ([0163] handle 458 can rotate on pivot pin 460) and arranged on the inner side of the door skeleton ([0163] handle 458 coupled on the interior side of housing 454; [0179] housing 454 mounted within framework 366); the said driving part is passed through the said door skeleton (Fig. 32 depicts projection 462 passes through housing 454 within framework 366) and connected to the other end of the first cable outside the said door skeleton ([0163] projection 462 moves with the handle 458 to actuate the cable 326 outside the housing 454); the said outer door handle 304 (Fig. 23) is rotated (Fig. 29 depicts the handle rotated on pin 428) and arranged outside the said door skeleton (Fig. 42; [0152] housing 406 of the outside door assembly 304 is only partially within the framework 366, corresponding to being arranged on the outside of the framework 366) and connected to the other end of the said second cable (Fig. 41; [0149] connected to the cable 324 by linkage 376).

Regarding claim 8, Dimig discloses a type of vehicle (Claim 1) is characterized in that it includes the outer door handle mechanism as described in any of the claims 1 (Dimig discloses all limitations of claim 1 as shown above), or the door handle mechanism as described in claim 7 (Dimig discloses all limitations of claim 7 as shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Puscas, US Pub. 2015/0345188, in view of Kolle, US Patent 5,421,061.

Regarding claim 2, Puscas discloses all limitations of claim 1 as shown. Puscas further discloses the outer door handle is the U-shaped handle (Fig. 1 depicts a U-shaped handle); the opening end of Fig. 3 depicts the opening end of the U-shaped handle rotated) and connected to the door skeleton (Fig. 3, connected to the door skeleton at pivoting connector 14); one side of the opening end of the said U-shaped handle is connected to the other end of the cable (Fig. 3 depicts one side of the opening end of the U-shaped handle is connected to one end of the cable by connector structure 42). However, Puscas is silent to the reset device is arranged between the other side of the opening end of the said U-shaped handle and the door skeleton. 
Kolle also teaches a known U-shaped door handle. Kolle teaches the reset device 19 (Fig. 1) is arranged between the other side of the opening end of the said U-shaped handle and the door skeleton (Fig. 1 depicts the spring 19 is arranged between the one arm of the U-shaped handle and the handle plate on the door skeleton).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle connection to the door skeleton disclosed by Puscas by adding the reset device arranged between the other side of the opening end of the said U-shaped handle and the door skeleton as taught by Kolle in order to bias the handle to remain in a closed position and so that no instabilities can be detected during normal operation of the handle (Kolle, Col. 2 lines 6-11).

Regarding claim 3, Puscas in view of Kolle further teaches the other end of the said cable 26 (Puscas, Fig. 3) is connected to the U-shaped handle through the cable clip plate 23A (Puscas, Fig. 3); the said U-shaped handle is provided with the connecting part 42 (Puscas, Fig. 3); the said connecting part is provided with the first pass opening 50 (Puscas, Fig. 2) that can be passed by the said cable end head 58 (Puscas, Fig. 2); the second pass opening (Puscas, Fig. 2 depicts an opening on bracket 23A) is formed on the said cable clip plate 23A (Puscas, Fig, 2); the said cable core 24 (Puscas, Fig. 2) can be passed through the said second pass opening (Puscas, Fig. 2, formed on bracket 23A) and the end head of the 58 (Puscas, Fig. 2) can not be passed through the said second pass opening (Puscas, Fig. 2, the end head is prevented from passing through the second pass opening by extending portions 54A and 54B); the said cable clip plate 23A (Puscas, Fig. 3) is coordinated with the said connecting part 42 (Puscas, Fig. 3) to make the said second pass opening to be located on one side of the said first pass opening (Puscas, Fig. 3 depicts the second pass opening on the right side of the first pass opening).

Regarding claim 4, Puscas in view of Kolle further teaches the limit slot 27A (Puscas, Fig. 3) is formed on the said clip cable plate 23A (Puscas, Fig. 3); the limit slot is coordinated with the said connecting part to make the said first pass opening and the said second pass opening to be aligned with each other (Puscas, fitting 27A on bracket 23A ensures the cable 26 and cable core 24 is aligned from the first pass opening to the second pass opening). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/EGB/               Examiner, Art Unit 3675                                                                                                                                                                                         


/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675